Citation Nr: 0914579	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-28 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.  

2.  Entitlement to a compensable rating for residuals of 
trauma to the median and ulnar nerves of the left (non-
dominant) hand.  

3.  Entitlement to a total disability rating for individual 
employability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to June 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

The Veteran, in a March 2004 statement, appears to request 
that her claim of service connection for bilateral medullary 
sponge kidneys be reopened.  The Board notes that this issue 
was previously referred in its June 2006 decision, but it 
does not appear that any action has been taken.  Thus, this 
matter is again REFERRED to the RO for the appropriate 
action.


FINDINGS OF FACT

1.  The symptomatology of the Veteran's migraine disorder is 
adequately reflected by the current rating.  

2.  The residuals of left hand injury include "mild" 
neuralgia of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
migraines have not been met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. 4.124a, Diagnostic Code 8100 (2008).  

2.  The criteria for a rating of 10 percent, but no higher, 
for residuals of injury to the left hand have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8515, 8715 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  For 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In July 2003 and July 2004, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing 
notice of what the evidence needed to demonstrate, of her and 
VA's respective duties in obtaining evidence, and of the 
types of relevant evidence that she should provide, or ask 
the VA to obtain for her claims of increased ratings for 
migraine headaches and residuals of injury to the left hand 
respectively, and in July 2006, the Veteran was notified that 
disabilities are rated on the basis of diagnostic codes and 
was told of the need to present evidence to meet the rating 
criteria and to establish an effective date of an award.  The 
Board notes that the July 2004 and July 2006 letters 
postdated the initial adjudication.  No prejudice resulted, 
however, as the claims were subsequently readjudicated 
without taint from the prior decision.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).]

The Board notes that the Veteran was not specifically 
informed to submit medical or lay evidence demonstrating the 
effect her conditions have on her employment and daily life. 
 The Board finds that no prejudice resulted, however.  
Initially, the Board notes that, with regard to the claim of 
increased rating for migraine headaches, the Veteran was told 
to submit any evidence, to include her own statement, 
"describing her symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by [her] disability," which would include any impact 
on the Veteran's employment and daily life, and the Veteran 
was provided notice of the appropriate rating criteria, which 
explicitly include effect on employment and daily life.  With 
regard to the claim of increased rating for residuals of hand 
injury, the Veteran was informed was told to submit evidence 
related to how the residuals of injury affect the Veteran, to 
include how it affects the Veteran's ability to work and her 
daily life.  

The specific rating criteria for evaluating the disabilities 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the Veteran in the September 
2004 Supplemental Statement of the Case.  Although the 
Veteran was not sent an independent letter providing notice 
of this information, the records indicates that no prejudice 
resulted.  The claims were readjudicated after this notice 
was provided, the Veteran was able to effectively participate 
extensively in the appeals process, and the Veteran had ample 
time to submit evidence.  The evidence indicates that the 
Veteran was fully aware of what was necessary to substantiate 
the claims.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to her claims for benefits, such as 
obtaining medical records, obtaining federal records relating 
to the Veteran's disability retirement, and providing VA 
examinations.  VA also requested all available Social 
Security Administration (SSA) records, and after learning 
that SSA benefits were denied and no records were available, 
so informed the Veteran.  After review of the record, the 
Board knows of no outstanding relevant evidence; thus, the 
Board finds the claims ready for adjudication.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

Increased Rating for Migraine Headaches

For historical purposes, it is noted that service connection 
was established for migraine headaches by the RO in a March 
1988 decision, based on evidence indicative of an in-service 
onset.  A 30 percent disability evaluation was assigned based 
on a review of the relevant contemporaneous evidence of 
record.  In July 2003, the Veteran filed a claim for an 
increased rating.  In a September 2003 rating decision, the 
RO granted an increase to 50 percent, effective the date of 
the July 2003 claim.  The Veteran claims that a still higher 
evaluation is warranted.  

The evidence of record reflects the Veteran's history of 
persistent migraines that are resistant to medication and 
which are generally only ameliorated by rest.  See, e.g., 
February 2003 VA treatment record; August 2003 VA examination 
records.  The record also reflects the Veteran's history of 
unemployment since 2001, due at least in part, to her 
migraines.  A review of the record indicates that the Veteran 
has not worked since at least July 2002 when she was awarded 
disability retirement due to an aggravation of 
asthma/bronchitis/nasal infection.  See 2002 Department of 
Labor records.  

An August 2003 VA general medicine examination record 
reflects the Veteran's history of three or four migraines the 
previous month, each episode lasting three to four days with 
an intensity of 6 or 7 out of 10.  The Veteran indicated that 
the migraines were occasionally associated with nausea and 
vomiting.  The Veteran also reported that she had been 
unemployed since November 2001, mainly due to asthma and 
severe migraine headaches.  After examination and review of 
the VA medical evidence, the examiner stated that the Veteran 
was "unemployed mainly because of severe recurrent migraine 
headaches and asthma".  

An August 2003 VA neurology examination record reflects the 
Veteran's history of five headaches a month with varying 
durations (from hours to days), a history which the examiner 
noted was contradicted by previous treatment records which 
reflected histories of one to two headaches per month.  

An April 2004 VA treatment record reflects the Veteran's 
history of increasing headaches:  from one/two a month to 
approximately three a week.  The Veteran indicated that the 
increase in frequency coincided with the deaths of family 
members.  The Veteran reported that the headaches were not 
accompanied by an aura of flashing lights but were associated 
with photo- and phonophobia and nausea.  The examiner 
increased the dosage of Topamax prescribed to the Veteran.  A 
July 2004 VA treatment record reflects the Veteran's history 
of still worsening headaches:  the Veteran indicated that she 
had at least one headache a week which was 10/10 in severity 
and which lasted about 24 hours.  The headaches were still 
associated with photo- and phonophobia and nausea but no aura 
of flashing lights.  The examiner noted that the Veteran was 
still dealing with some significant stress and that the 
Veteran was not taking the Topamax at the prescribed dosage.  
A September 2004 VA treatment record reflects the Veteran's 
history of not taking the prescribed Topamax because it was 
not helping.  The Veteran indicated that she had had a severe 
headache for the previous three days, which was typical of 
her recent worsening headaches:  it was left-sided, 
throbbing, without aura, and with photo- and phonophobia and 
nausea.  She reported that the headaches occurred 
approximately once a week, lasted approximately 24 hours, and 
had a 10/10 severity.  The examiner noted that the Veteran 
was still dealing with significant stress.  Examination was 
normal, as were the results of a computerized tomography 
scan.  The Veteran was prescribed Trazadone for daily use and 
Imitrex injections to use as needed.  

A January 2006 VA treatment record reflects the Veteran's 
history of running out of her medication and having more 
stress in her life.  The Veteran indicated that she last had 
a headache one week ago, for which she took Tylenol 3.  The 
Veteran stated that the headaches still occurred 
approximately once a week, lasted approximately 24 hours, and 
were 10/10 in severity.  The Veteran was provided a 
prescription for Imitrex injections and Topomax.  

A July 2006 VA examination record reflects the Veteran's 
history of at least seven to eight significant/severe 
headaches a month, each with a duration of one to two days.  
The Veteran reported that the headaches were worsened with 
stress factors and aggravated by sounds and lights, and she 
stated that during the attacks she was functionally impaired 
from working or performing her activities of daily living.  
The Veteran further indicated that the headaches were really 
only alleviated with rest; medication was minimally effective 
in resolving an attack, though they did help decrease the 
frequency of the attacks.  

A January 2007 VA treatment record reflects the Veteran's 
history of the death of a family member in July 2006, and she 
indicated that she had not been taking her medication since 
that time.  The Veteran reported that she continued to have a 
headache once a week, which was associated with nausea but no 
vomiting.  There was no diplopia, dysarthria, dysphagia, or 
weakness of the legs or arms.  The examiner diagnosed the 
Veteran with chronic intractable migraines which were 
aggravated by the death of the family member.  

A December 2007 VA treatment record reports the Veteran's 
history of headaches two to three times a month, each 
generally lasting 24 hours and each associated with nausea 
but not vomiting.  The Veteran stated that she rarely had a 
headache that had a duration of two to three days.  

A June 2008 VA treatment record reflects the Veteran's 
history of a decreased frequency of headaches since the last 
visit, though the severity remained constant.  The Veteran 
also indicated that her anti-nausea medication was losing 
effectiveness.  

The Veteran's migraine headaches are rated at 50 percent 
under Diagnostic Code (DC) 8100.  A 50 percent rating is the 
maximum rating available under DC 8100, so a higher rating is 
not available under the schedular criteria.  The Board has 
considered whether an extraschedular consideration is 
warranted, however.

An extraschedular rating may be assigned where there is 
evidence of exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  In other words, the 
schedular criteria are inadequate to evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the Veteran's migraines.  
The evidence does not suggest that the appellant's migraine 
headaches have required frequent, let alone any, 
hospitalization during this appellate period, and the 
occupational impairment caused by the migraine disorder is 
already contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.124a, DC 8100.  Additionally, the evidence does not 
indicate that the Veteran's migraine headaches otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is warranted.  The Board notes that the 
evidence includes the Veteran's history that her migraine 
headaches have resulted in functional impairment of her 
ability to perform activities of daily living.  The objective 
evidence indicates that the functional impairment, and the 
entire disability picture, created by the Veteran's migraine 
headaches is appropriately reflected by the current rating.  
Thus, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met for any part of the appellate 
period.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that the evidence does not warrant a 
rating in excess of 50 percent at any time during the 
appellate period; thus, the appellant's claim is denied.  

Increased rating for Residuals of Trauma to the Median and 
Ulnar nerves 

For historical purposes, it is noted that service connection 
was established for residuals of nerve injury to the left 
hand by the RO in a November 1992 decision.  A noncompensable 
disability evaluation was assigned based on a review of the 
relevant contemporaneous evidence of record.  The Veteran 
claims that a higher evaluation is warranted.  

The evidence reflects the Veterans history of diminished 
strength, coordination, and endurance in the left hand and 
pain in the left thumb, for which the Veteran was provided a 
splint in July 2007 and a neoprene thumb support in August 
2007.  See generally VA treatment records.  The VA treatment 
and examination records of record report no objective 
findings of diminished strength or any other objective 
abnormality, however; rather they reflect findings of normal 
power, normal shape, and normal pulses in the left hand.  
See, e.g., August 2003 VA examination record; September 2004, 
January 2006, July 2007, and June 2008 VA treatment records.  
The records also generally do not report any histories of 
numbness or paresthesia, though they do indicate that 
sensation was diminished to pinprick and that there was 
splitting in the third digit.  

Based on the finding of diminished sensation, 
electromyography testing was conducted to rule out carpal 
tunnel syndrome (CTS) as a cause for the symptoms.  See July 
2004 electromyography report.  The electromyography report 
indicates that the Veteran had a normal nerve conduction 
study of the bilateral median sensory and motor nerves and 
normal right ulnar sensory and motor nerves.  The Veteran did 
have reduced interference pattern with maximal contraction of 
the left first dorsal interosseus muscle.  The report 
indicates that there was no electrophysiological evidence of 
CTS.  

An August 2006 examination record further indicates that the 
injury had not resulted in a scar or other evidence of healed 
wound; the entire hand appeared entirely normal.  The first 
web space musculature was entirely normal in bulk, and 
strength and all median and ulnar supplied intrinsic muscles 
in the hand functioned entirely normal:  the Veteran was able 
to oppose thumb and fifth finger, grip strength was normal in 
all small muscle groups, and there was no increased 
limitation of motion due to pain, weakness, fatigability, or 
incoordination.  Additionally, sensation was normal except 
for slight diminution of pinprick sharpness on the radial 
side of the index finger.  Both sides of the thumb were 
entirely normal.  There was no positive Tinel's sign over the 
median nerve at the wrist, no positive Phalen's test, and no 
atrophy of either the thenar eminence musculature or any 
other muscle group involving the left hand.  The examiner 
stated that "in short, except for the slightly diminished 
pinprick sharpness in the radial side of the left index 
finger, this was an entirely normal examination of the left 
hand and wrist".  The examiner diagnosed the Veteran with 
"blank, round gunshot wound of left first web space by 
history." The examiner noted that there was never any type 
of injury to the ulnar nerve or any of its motor supply in 
the hand; the only injury was to the volar aspect of the 
first web space.  

Another VA examination was conducted in March 2007, and the 
Board notes that the record reflects the first history of 
numbness in the left hand.  Examination revealed that motor 
strength, muscle tone, joint functioning, and reflexes were 
normal throughout, and there was no atrophy, tremor, tic, or 
other abnormal movement.  Sensation was normal to light touch 
but decreased to pain at the thumb, the web space between the 
thumb and the index finger, and the palmar surface of index 
finger and middle finger.  After examination and review of 
the evidence, the examiner diagnosed the Veteran with mild 
neuropathy of the branches of the median nerve and no 
neuropathy of the ulnar nerve secondary to the in-service 
trauma.  The examiner indicated that the Veteran did not have 
paralysis or neuritis, but she did have neuralgia.  

The Veteran's residuals of injury to the left hand are rated 
under 38 C.F.R. § 4.124.  The introductory note to Diseases 
of the Peripheral Nerves defines the term "incomplete 
paralysis" as a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis.  It adds that when the involvement of a peripheral 
nerve is wholly sensory, the rating should be for the mild 
or, at most, moderate degree.  38 C.F.R. § 4.124a.  38 C.F.R. 
§ 4.124a provides a 10 percent rating for "mild" incomplete 
paralysis of the minor median nerve and a 20 percent rating 
for "moderate" incomplete paralysis of the minor median 
nerve.  

After review of the evidence, the Board finds that a 10 
percent rating is warranted under DC 8715 based on the 
evidence of mild neuralgia of the minor median nerve.  The 
Board finds that a rating in excess of 10 percent is not 
warranted, however, since the Veteran's symptomatology does 
not approximate the disability picture contemplated by 
"moderate" incomplete paralysis.  The medical evidence 
indicates that the Veteran's residuals of injury to the left 
hand is solely manifested by sensory diminishment - not loss 
- and pain; there is no objective evidence of any 
diminishment of strength, coordination, or endurance, and 
range of motion is consistently within normal limits.  
Moreover, the record includes no medical findings of 
"moderate" impairment, and the Board notes that the 2007 VA 
examiner characterized the impairment as "mild".  In sum, 
the Board finds that the Veteran's residuals of left hand 
injury most nearly approximate "mild" incomplete paralysis 
of the median nerve; thus a rating in excess of 10 percent is 
not warranted for impairment to the median nerve. 

The Board has also considered whether a higher or separate 
rating is warranted for the residuals of left hand injury but 
finds that no other rating code is applicable:  the evidence 
documents that there is no other nerve 
involvement/impairment, no evidence of any residual scar, and 
no evidence of any functional impairment such as limitation 
of motion of the wrist or fingers secondary to the injury.  
See 
38 C.F.R. §§ 4.72a (DC 5214 to 5230), 4.118, 4.124a.  

In sum, the Board finds that the Veteran's residuals of 
injury to the left hand warrant a 10 percent rating, but no 
higher, for the entire period on appeal.  


ORDER

A rating in excess of 50 percent for migraine headaches is 
denied.  

A rating of 10 percent, but no higher, for residuals of 
injury to the left hand is granted.  


REMAND

In light of the foregoing opinion which grants a higher 
rating for residuals of injury to the left hand, the claim of 
entitlement for TDIU must be remanded for adjudication.  

After the increased rating for residuals 
of injury to the left hand has been 
implemented, the AMC should readjudicate 
the appellant's claim of entitlement to 
TDIU.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


